DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/441986, filed on 02/24/2017.
Claims 1, 12 are amended.
Claim 20 is newly added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 of U.S. Patent No. 10,884,692. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al (US Pub 2015/0199125) in view of Lee et al (US Pub 2014/0210690) and Steeves et al (US Pub 2011/0239142).

With respect to claim 1, Tsukamoto discloses an electronic device comprising (see fig. 1; device 100): a first display (see fig. 1; discloses display 200 disposed in chassis 101a); a second display separate from the first display (see fig. 1; discloses display 300 disposed in chassis 101b separate from the display 200); a communication circuit configured to establish a communication connection with external device (see fig. 5; BLTH module 411, wifi module, WAN module; see par 0050; discloses the smartphone 100 can display an application image on an external monitor such as an external display 151 or a projector 153 by establishing a connection to the external monitor through a cable or by radio); a processor operatively coupled with the communication circuit and the configured to (see fig. 5; discloses the system hardware 400 which is connected to display 403, display 453 and BLTH module 411); present a first screen via the first display, present a second screen different from the first screen via the second display (see fig. 2A; screen image 150a, 150b; par 0057; discloses FIG. 2A shows a state in which the system displays a launch icon group 201 on the touch screen 200, displays a launch icon group 301 on the touch screen 300,);
in response to an input for activating a screen sharing function, transmit data corresponding to the first screen to the external device using the communication circuit  (see par 0089; discloses The BLTH module 411 communicates with the external display 151 and the projector 153; hence allowing the device to share content on external display) such that a third screen is presented via a third display of the external device based on the data the first screen is presented via the first display and the second screen is displayed via the second display  (par 0057; discloses FIG. 2A shows a state in which the system displays a launch icon group 201 on the touch screen 200, displays a launch icon group 301 on the touch screen 30; par 0079; discloses when the user performs a gesture operation from the auxiliary image 259 toward the sub-auxiliary image 267, the display system 500 runs an application associated with the launch icon 203, displays the application image on the external display 151; Hence when the user selects a launch icon to be displayed on an external display, the launch icon group 201 can continue to display of first screen 200 and the launch icon group 301 can continue to display on second screen 300); 
Tsukamoto doesn’t expressly disclose in response to a specified event occurring while transmitting the data corresponding to the first screen to the external device and presenting the first screen via the first display, present a notification corresponding to the specified event via the second display;
In the same field of endeavor, Lee discloses a multi-screen display device and control method thereof (see abstract); Lee discloses in response to a specified event occurred while presenting the first screen via the first display, present a notification corresponding to the specified event via the second display (see par 0036; discloses FIG. 3 illustrates two display devices of an electronic device according to an embodiment of the invention which respectively display frames corresponding to different functions being executed. Referring to FIG. 3, for instance, when a user executes a call function of the electronic device 100, a call interface (the first frame) for executing the call function is displayed on the first display device 102. Meanwhile, the event notification message (such as a weather forecast) is received by the electronic device 100 and a weather forecast frame (the second frame) corresponding to the even notification message is displayed on the second display device 104);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tsukamoto to display any notification on the second display when the first display is currently in usage by the user as disclosed by Lee in order to prevent user form any interference while still allowing user to get the information via second screen; hence allowing efficient multi-tasking;
Tsukamoto as modified by Lee don’t expressly disclose a third screen corresponding to the first screen is presented via a third display of the external device based at least in part on the data while the first screen is presented via the first display;
In the same field of endeavor, Steeves discloses method and apparatus for providing content over multiple displays (see abstract); Steeves discloses a third screen corresponding to the first screen is presented via a third display of the external device based at least in part on the data while the first screen is presented via the first display (see par 0055; discloses FIGS. 6A-6B are diagrams of user interfaces utilized in the processes of FIG. 4, according to various embodiments. The display 601a in FIG. 6A depicts content (e.g., a live video feed of a group of people) presented on a public projected display. For example, the presenter may be introducing new group members to the existing members of the group. Display 601b of FIG. 6B is the content that is presented on the presenter's private display; Hence user can share an image corresponding to the image displayed on the user device on an external display);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tsukamoto as modified by Lee to share the image displayed on the user device with external display as disclosed by Steeves in order to allow user to share same content over multiple displays which allows the user to ability of efficiently share data that the user wants to share with other users.

	With respect to claim 2, Tsukamoto as modified by Lee and Steeves further discloses wherein the processor is further configured to: maintain the presenting of the Tsukamoto; see fig. 3A; discloses screen image 150a, 150b are displayed on display 200 and display 300 respectively; par 0079; discloses when the user performs a gesture operation from the auxiliary image 259 toward the sub-auxiliary image 267, the display system 500 runs an application associated with the launch icon 203, displays the application image on the external display 151).

With respect to claim 6, Tsukamoto as modified by Lee and Steeves further discloses wherein the first display is accommodated in a first housing, and wherein the second display is accommodated in a second housing at least partially connected with the first housing (Tsukamoto; see fig. 1; discloses display 200 disposed in chassis 101a; see fig. 1; discloses display 300 disposed in chassis 101b; par 0048; the smartphone 100 is so configured that chassis 101a and 101b are coupled by hinge mechanisms 103a and 103b to be openable and closable).

With respect to claim 7, Tsukamoto as modified by Lee and Steeves further discloses wherein the processor is further configured to: identify a message received from another external device as at least part of the specified event (Lee; see par 0036; discloses when a user executes a call function of the electronic device 100, a call interface (the first frame) for executing the call function is displayed on the first display device 102. Meanwhile, the event notification message (such as a weather forecast) is received by the electronic device 100 and a weather forecast frame (the second frame) corresponding to the even notification message is displayed on the second display device 104).

	With respect to claim 8, Tsukamoto as modified by Lee and Steeves further discloses wherein the specified event comprises receiving a phone call from another external device, and wherein the processor is further configured to present phone call application, as the notification, via the second display (Lee; see par 0040; discloses when the signal is received, the electronic device of the invention can also display the frame corresponding to the signal by one display device when the user is still using a specific function on another display device. This allows the user to concentrate in using the electronic device (such as playing game or watching video) without being interrupted by the phone call. Instead, the frame corresponding to the signal received (which is deemed as an interruption to the user) can be displayed on another display device, so that the user can turn the electronic device over and decide whether to answer the phone call).


With respect to claim 10, Tsukamoto as modified by Lee and Steeves further discloses further comprising: a first housing containing the first display; and a second housing containing the second display, wherein the first housing is rotatably attached to the second housing (Tsukamoto; see fig. 1; discloses display 200 disposed in chassis 101a; see fig. 1; discloses display 300 disposed in chassis 101b; par 0048; the smartphone 100 is so configured that chassis 101a and 101b are coupled by hinge mechanisms 103a and 103b to be openable and closable).

With respect to claim 11, Tsukamoto as modified by Lee and Steeves further discloses wherein the first housing is configurable to be perpendicular to the second housing (Tsukamoto; par 0048; the smartphone 100 is so configured that chassis 101a and 101b are coupled by hinge mechanisms 103a and 103b to be openable and closable).


With respect to claim 12, Tsukamoto discloses a method performed by a portable communication device, the method comprising: presenting a first screen via a first display of the portable communication device, presenting a second screen different from the first screen via a second display of the portable communication device (see fig. 2A; screen image 150a, 150b; par 0057; discloses FIG. 2A shows a state in which the system displays a launch icon group 201 on the touch screen 200, displays a launch icon group 301 on the touch screen 300,), the second display being separate from the first display (see fig. 1; discloses display 300 disposed in chassis 101b separate from the display 200), in response to an input for activating a screen sharing function, transmit data corresponding to the first screen to the external device using the communication circuit  (see par 0089; discloses The BLTH module 411 communicates with the external display 151 and the projector 153; hence allowing the device to share content on external display) such that a third screen is and the second screen is displayed via the second display  (par 0057; discloses FIG. 2A shows a state in which the system displays a launch icon group 201 on the touch screen 200, displays a launch icon group 301 on the touch screen 30; par 0079; discloses when the user performs a gesture operation from the auxiliary image 259 toward the sub-auxiliary image 267, the display system 500 runs an application associated with the launch icon 203, displays the application image on the external display 151; Hence when the user selects a launch icon to be displayed on an external display, the launch icon group 201 can continue to display of first screen 200 and the launch icon group 301 can continue to display on second screen 300); 
Tsukamoto doesn’t expressly disclose in response to a specified event occurred while transmitting the data corresponding to the first screen to the external device and presenting the first screen via the first display, presenting a notification corresponding to the specified event via the second display;
In the same field of endeavor, Lee discloses a multi-screen display device and control method thereof (see abstract); Lee discloses in response to a specified event occurred while presenting the first screen via the first display, presenting a notification corresponding to the specified event via the second display (see par 0036; discloses FIG. 3 illustrates two display devices of an electronic device according to an embodiment of the invention which respectively display frames corresponding to different functions being executed. Referring to FIG. 3, for instance, when a user executes a call function of the electronic device 100, a call interface (the first frame) for executing the call function is displayed on the first display device 102. Meanwhile, the event notification message (such as a weather forecast) is received by the electronic device 100 and a weather forecast frame (the second frame) corresponding to the even notification message is displayed on the second display device 104);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tsukamoto to display any notification on the second display when the first display is currently in usage by the user as disclosed by Lee in order to prevent user form any interference while still allowing user to get the information via second screen; hence allowing efficient multi-tasking;
Tsukamoto as modified by Lee don’t expressly disclose a third screen corresponding to the first screen is presented via a third display of the external device based at least in part on the data while the first screen is presented via the first display;
In the same field of endeavor, Steeves discloses method and apparatus for providing content over multiple displays (see abstract); Steeves discloses a third screen corresponding to the first screen is presented via a third display of the external device based at least in part on the data while the first screen is presented via the first display (see par 0055; discloses FIGS. 6A-6B are diagrams of user interfaces utilized in the processes of FIG. 4, according to various embodiments. The display 601a in FIG. 6A depicts content (e.g., a live video feed of a group of people) presented on a public projected display. For example, the presenter may be introducing new group members to the existing members of the group. Display 601b of FIG. 6B is the content that is presented on the presenter's private display; Hence user can share an image corresponding to the image displayed on the user device on an external display);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tsukamoto as modified by Lee to share the image displayed on the user device with external display as disclosed by Steeves in order to allow user to share same content over multiple displays which allows the user to ability of efficiently share data that the user wants to share with other users.


With respect to claim 13, Tsukamoto as modified by Lee and Steeves further discloses comprising: maintaining the presenting of the second screen after the transmitting of the data such that the first, second and third screens are concurrently presented via the first, second and third display, respectively (Tsukamoto; see fig. 3A; discloses screen image 150a, 150b are displayed on display 200 and display 300 respectively; par 0079; discloses when the user performs a gesture operation 
from the auxiliary image 259 toward the sub-auxiliary image 267, the display system 500 runs an application associated with the launch icon 203, displays the application image on the external display 151).

With respect to claim 17, Tsukamoto as modified by Lee and Steeves further discloses identifying a message received from another external device as at least part of the specified event (Lee; see par 0036; discloses when a user executes a call function of the electronic device 100, a call interface (the first frame) for executing the call function is displayed on the first display device 102. Meanwhile, the event notification message (such as a weather forecast) is received by the electronic device 100 and a weather forecast frame (the second frame) corresponding to the even notification message is displayed on the second display device 104).

	With respect to claim 18, Tsukamoto as modified by Lee and Steeves further discloses wherein the presenting of the notification comprises presenting a phone call application, as the notification, via the second display, and wherein the specified event comprises receiving a phone call from another external device. (Lee; see par 0040; discloses when the signal is received, the electronic device of the invention can also display the frame corresponding to the signal by one display device when the user is still using a specific function on another display device. This allows the user to concentrate in using the electronic device (such as playing game or watching video) without being interrupted by the phone call. Instead, the frame corresponding to the signal received (which is deemed as an interruption to the user) can be displayed on another display device, so that the user can turn the electronic device over and decide whether to answer the phone call).

	With respect to claim 20, Tsukamoto as modified by Lee and Steeves further discloses wherein the third screen includes a screen image presented via the first screen (Steeves; see fig. 7A; discloses a third screen 701a displayed on the external display is the same as the first screen 701b displayed on the user private display);
Tsukamoto as modified by Lee and Steeves to display same image on the external display that is displayed on the user private display as disclosed by Steeves in order to allow user to share same content to a wide audience during presentation on a larger external display.


Claims 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al (US Pub 2015/0199125) in view of Lee et al (US Pub 2014/0210690), Steeves et al (US Pub 2011/0239142) and Bertis et al (US Pub 2007/0192734).
	
With respect to claim 3, Tsukamoto as modified by Lee and Steeves further wherein the processor is further configured to: perform the presenting of the notification (see Lee’s reference; par 0036; discloses when a user executes a call function of the electronic device 100, a call interface (the first frame) for executing the call function is displayed on the first display device 102. Meanwhile, the event notification message (such as a weather forecast) is received by the electronic device 100 and a weather forecast frame (the second frame) corresponding to the even notification message is displayed on the second display device 104);
	Tsukamoto as modified by Lee and Steeves don’t expressly disclose presenting of the notification while the first, second and third screens are concurrently presented via the first, second and third display, respectively;
Bertis discloses method and arrangements of pop-up windows (see abstract); Bertis discloses presenting of the notification while a plurality of windows are concurrently presented via the display, respectively (see fig. 3; par 0032; discloses the region for the display of the pop-up window is modified. Window 210 indicates the requested region for the display of the pop-up window. The requested region, the region of window 210, overlaps the window 205 of the application to which the user is submitting input. To prevent the overlap, the region for display of the pop-up window is changed to the region of window 225, a region which is otherwise free of);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tsukamoto as modified by Lee and Steeves to display the notification in a region of the second display that is free as disclosed by Bertis in order to prevent any interruption caused by the display of pop-op windows on the display which may result when pop-up windows are displayed in an overlapping manner.

	With respect to claim 14, Tsukamoto as modified by Lee and Steeves further discloses comprising: perform the presenting of the notification (see Lee’s reference; par 0036; discloses when a user executes a call function of the electronic device 100, a call interface (the first frame) for executing the call function is displayed on the first display device 102. Meanwhile, the event notification message (such as a weather forecast) is received by the electronic device 100 and a weather forecast frame (the second frame) corresponding to the even notification message is displayed on the second display device 104);
	Tsukamoto as modified by Lee and Steeves don’t expressly disclose presenting of the notification while the first, second and third screens are concurrently presented via the first, second and third display, respectively;
	Bertis discloses method and arrangements of pop-up windows (see abstract); Bertis discloses presenting of the notification while a plurality of windows are concurrently presented via the display, respectively (see fig. 3; par 0032; discloses the region for the display of the pop-up window is modified. Window 210 indicates the requested region for the display of the pop-up window. The requested region, the region of window 210, overlaps the window 205 of the application to which the user is submitting input. To prevent the overlap, the region for display of the pop-up window is changed to the region of window 225, a region which is otherwise free of);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tsukamoto as modified by Lee and Steeves to display the notification in a region of the second display that is free as disclosed by Bertis in order to prevent any interruption caused by the display of pop-op windows on the display which may result when pop-up windows are displayed in an overlapping manner.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al (US Pub 2015/0199125) in view of Lee et al (US Pub 2014/0210690), Steeves et al (US Pub 2011/0239142) and Tsu et al (US Pat 8,458,370).

	With respect to claim 9, Tsukamoto as modified by Lee and Steeves don’t expressly disclose wherein the processor is further configured to: provide data corresponding to the first screen to the first display through a first interface, and provide data corresponding to the second screen to the second display through a  second interface independently of the data corresponding to the first screen;
In the same field of endeavor, Tsu discloses method and system for supporting multiple display interface (see abstract); Tsu discloses wherein the processor is further configured to: provide data corresponding to the first screen to the first display through a first interface, and provide data corresponding to the second screen to the second display through a  second interface independently of the data corresponding to the first screen (see fig. 2B; col 4, lines 25-52; discloses FIGS. 2B and 2C illustrate additional implementations of the display interface unit 210 shown in FIG. 2A that are configurable to link an image source system 200A with one or more display devices supporting different display interface standards.);
Therefore it would have been obvious to one having ordinary skill in the art before the filing of claimed invention to modify the invention disclosed by Tsukamoto as modified by Lee and Steeves to drive the two display using different display interface as disclosed by Tsu in order to support multiple display interface standards and the wiring 

With respect to claim 19, Tsukamoto as modified by Lee and Steeves don’t expressly further comprising: providing data corresponding to the first screen to the first display through a first interface, and providing data corresponding to the second screen to the second display through a  second interface independently of the data corresponding to the first screen;
In the same field of endeavor, Tsu discloses method and system for supporting multiple display interface (see abstract); Tsu discloses providing data corresponding to the first screen to the first display through a first interface, and providing data corresponding to the second screen to the second display through a  second interface independently of the data corresponding to the first screen (see fig. 2B; col 4, lines 25-52; discloses FIGS. 2B and 2C illustrate additional implementations of the display interface unit 210 shown in FIG. 2A that are configurable to link an image source system 200A with one or more display devices supporting different display interface standards.);
Therefore it would have been obvious to one having ordinary skill in the art before the filing of claimed invention to modify the invention disclosed by Tsukamoto as modified by Lee and Steeves to drive the two display using different display interface as disclosed by Tsu in order to support multiple display interface standards and the wiring for such a display interface is thus simplified, rendering this display interface more flexible and power-efficient;

	
Claims 4-5, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al (US Pub 2015/0199125) in view of Lee et al (US Pub 2014/0210690), Steeves et al (US Pub 2011/0239142) and Choi et al (US Pub 2014/0025847).

	With respect to claim 4, Tsukamoto as modified by Lee and Steeves don’t expressly disclose wherein the processor is further configured to: present the notification corresponding to the specified event as overlapped with the second screen;
Choi discloses content sharing between devices where wherein the processor is further configured to: present the notification corresponding to the specified event as overlapped with the second screen (see fig. 5D; par 0160; discloses A region 502 where the content-related information is displayed in the screen 513 of the first communication device 10 and the region 503 where the content-related information is displayed in the screen 523 of the second communication device 20 in FIG. 5D may be displayed in a pop-up window or a notification window over an image screen being displayed based on the video call service as shown in FIG. 5D,);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tsukamoto as modified by Lee and Steeves to display the notification in an overlapping manner with the screen displayed on the Choi in order to present the notification to the user such that the notification is immediately available to user.

	With respect to claim 5, Tsukamoto as modified by Lee and Steeves don’t expressly disclose wherein the processor is further configured to: present the notification corresponding to the specified event in a popup window presented over the second screen;
Choi discloses content sharing between devices wherein the processor is further configured to: present the notification corresponding to the specified event in a popup window presented over the second screen (see fig. 5D; par 0160; discloses A region 502 where the content-related information is displayed in the screen 513 of the first communication device 10 and the region 503 where the content-related information is displayed in the screen 523 of the second communication device 20 in FIG. 5D may be displayed in a pop-up window or a notification window over an image screen being displayed based on the video call service as shown in FIG. 5D,);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tsukamoto as modified by Lee and Steeves to display the notification in an overlapping manner with the screen displayed on the second display as disclosed by Choi in order to present the notification to the user such that the notification is immediately available to user.


Tsukamoto as modified by Lee and Steeves don’t expressly disclose wherein the presenting of the notification comprises: presenting the notification corresponding to the specified event as overlapped with the second screen;
Choi discloses content sharing between devices wherein the presenting of the notification comprises presenting the notification corresponding to the specified event as overlapped with the second screen (see fig. 5D; par 0160; discloses A region 502 where the content-related information is displayed in the screen 513 of the first communication device 10 and the region 503 where the content-related information is displayed in the screen 523 of the second communication device 20 in FIG. 5D may be displayed in a pop-up window or a notification window over an image screen being displayed based on the video call service as shown in FIG. 5D,);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tsukamoto as modified by Lee and Steeves to display the notification in an overlapping manner with the screen displayed on the second display as disclosed by Choi in order to present the notification to the user such that the notification is immediately available to user.

	With respect to claim 16, Tsukamoto as modified by Lee and Steeves don’t expressly disclose wherein the presenting of the notification comprises: presenting the notification corresponding to the specified event in a popup window presented over the second screen;
Choi discloses content sharing between devices wherein the presenting of the notification comprises: presenting the notification corresponding to the specified event in a popup window presented over the second screen (see fig. 5D; par 0160; discloses A region 502 where the content-related information is displayed in the screen 513 of the first communication device 10 and the region 503 where the content-related information is displayed in the screen 523 of the second communication device 20 in FIG. 5D may be displayed in a pop-up window or a notification window over an image screen being displayed based on the video call service as shown in FIG. 5D,);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tsukamoto as modified by Lee and Steeves to display the notification in an overlapping manner with the screen displayed on the second display as disclosed by Choi in order to present the notification to the user such that the notification is immediately available to user.
Response to Arguments
Applicant's arguments filed with respect to claim 1 and 12 have been fully considered however they are not persuasive and do not put the application in condition for allowance. 
With respect to claim 1 and 12 applicant’s representative argued that Tsukamoto as modified by Lee and Steeves fails to disclose a third screen corresponding to the first screen is presented via a third display of the external device based on the data while the first screen is presented via the first display and the second screen is presented via the second display;
 discloses an electronic device with a first display displaying a launch icon group 201 and a second display displaying a launch icon group 301 (fig. 3A; first display 200 displays launch icons 201 and second display displays launch icons 301);  The use may select an icon either from the first display or second display and display the application on an external display (par 0079; discloses when the user performs a gesture operation from the auxiliary image 259 toward the sub-auxiliary image 267, the display system 500 runs an application associated with the launch icon 203, displays the application image on the external display 151); Hence Tsukamoto discloses sharing a third screen on an external display which means the first display and second display can continue to display the launch icon groups.
Further Tsukamoto discloses the application screen corresponding to application icon may be displayed on either the first display and second display (par 0061; discloses  an application associated with a launch icon 203 shown in FIG. 3A is started with a touch operation so that the application image can be displayed on the touch screen 200 or the touch screen 300 intended by the user; see fig. 9B; discloses an email application screen 351 is displayed on first display 200);
 Tsukamoto doesn’t expressly disclose a third screen corresponding to the first screen is displayed on the third display of the external device;
Steeves discloses an electronic device that displays a third screen corresponding to the first screen on the third display of the external device while the first screen is displayed on the first display; (see fig. 6A and 6B; discloses a third screen 601a 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tsukamoto to share the third screen corresponding to the first screen on the third display of the external device in a same manner disclosed by Steeves in order to allow user to share the same content on the external display while presenting the content to a wide audience. Therefore, the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691